
	
		II
		109th CONGRESS
		2d Session
		S. 3935
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Federal Trade Commission to prescribe rules
		  to prohibit deceptive conduct in the rating of video and computer games and for
		  other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Truth in Video Game Rating
			 Act.
		2.Deceptive
			 ratings of video gamesNot
			 later than 1 year after the date of enactment of this Act, the Federal Trade
			 Commission shall prescribe rules under section 553 of title 5, United States
			 Code, to prohibit the following as an unfair and deceptive act or practice
			 prescribed pursuant to section 18(a)(1)(B) of the Federal Trade Commission Act
			 (15 U.S.C. 57a(a)(1)(B)):
			(1)Rating game
			 only on partial contentSuch rules shall prohibit any rating
			 organization from assigning a content rating to any video or computer game that
			 is to bear a label containing such content rating when sold or distributed in
			 interstate commerce unless such rating organization has reviewed the playable
			 content of the video or computer game in its entirety.
			(2)Withholding
			 content for rating
				(A)In
			 generalSuch rules shall prohibit any person who produces, sells,
			 or otherwise distributes video or computer games in interstate commerce from
			 withholding or hiding any playable content of the video or computer game from,
			 or in any other manner failing to disclose any playable content of a video or
			 computer game to, a rating organization.
				(B)Hidden
			 contentSuch rules shall provide that where, in the course of
			 obtaining a content rating, a person submits to a rating organization a video
			 or computer game that contains hidden content, that such person also provide
			 the rating organization with the necessary codes or methods of accessing such
			 hidden content.
				(3)Gross
			 mischaracterization of contentSuch rules shall prohibit any
			 rating organization from providing a content rating that grossly
			 mischaracterizes (as defined by the Commission in such rules) the content of
			 the video or computer game.
			3.G.A.O.
			 study
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study to
			 determine—
				(1)the efficacy of
			 the Entertainment Software Ratings Board ratings system in assigning
			 appropriate content ratings to video and computer games, including ratings for
			 online or Internet-based games;
				(2)whether content
			 ratings systems, like that used by the Entertainment Software Ratings Board,
			 should be peer-reviewed;
				(3)whether an
			 independent ratings system, developed and administered by persons or entities
			 with no financial interest in the video and computer game industry, would
			 result in more accurate and effective content ratings for video and computer
			 games than the rating system used by the Entertainment Software Ratings Board;
			 and
				(4)the efficacy of a
			 universal ratings system for visual content, including films, broadcast and
			 cable television and video, and computer games.
				(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the findings of the study
			 conducted pursuant to subsection (a). The report shall contain recommendations
			 regarding effective approaches to video and computer game content ratings that
			 address the unique ratings challenges of online and Internet-based video
			 games.
			4.DefinitionsIn this Act:
			(1)Content
			 ratingThe term content rating means any rating of
			 the content of a video or computer game provided to notify consumers of any
			 content which may be offensive to consumers or may not be suitable to persons
			 of varying ages, including such content as violence, graphic sexual content,
			 nudity, or strong language.
			(2)Hidden
			 contentThe term hidden content means any playable
			 content that may be disabled or blocked from a user of the video or computer
			 game so that it can be accessed only by inputting a code or command or by
			 altering the game’s software with a modification, patch, or similar tool,
			 utility, or method.
			(3)Playable
			 contentThe term playable content, with respect to
			 video or computer games, means all of the scenes, visual images, sounds, and
			 words that a user can access after installing the game on a computer, console,
			 telecommunication device, or similar technology, and includes hidden
			 content.
			(4)Rating
			 organizationThe term rating organization means the
			 Entertainment Software Ratings Board or any other independent organization that
			 assigns content ratings for video or computer games.
			(5)Video or
			 computer gameThe term video or computer game means
			 any product, whether distributed electronically or through a tangible device,
			 consisting of data, programs, routines, instructions, applications, symbolic
			 languages, or similar electronic information that enables a user to interact
			 with a computer-controlled virtual environment for entertainment
			 purposes.
			
